Citation Nr: 1523885	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for numbness of the upper extremities, to include peripheral neuropathy.  

3.  Entitlement to service connection for numbness of the lower extremities, to include peripheral neuropathy.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1963 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Commonwealth of Puerto Rico.  

These issues were previously presented to the Board in May 2014, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The pending issues of increased initial ratings on an extraschedular basis for a lumbar strain and hearing loss of the left ear will be the subject of a separate Board decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A current cervical spine disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease or injury.  

2.  A current neurological disorder of the upper extremities did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, was not caused by any in-service disease or injury, and is not due to or the result of a service-connected disability.  

3.  A current neurological disorder of the lower extremities did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, was not caused by any in-service disease or injury, and is not due to or the result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  A neurological disorder of the upper extremities was not incurred in service, may not be presumed to have been incurred therein, nor is due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  

3.  A neurological disorder of the lower extremities was not incurred in service, may not be presumed to have been incurred therein, nor is due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of a December 2010 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in September 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims on appeal.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  



II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

a. Cervical Spine

The Veteran seeks service connection for a cervical spine disability.  He asserts he injured his neck during service, and has had chronic symptomatology since that time.  

The Veteran's service treatment records are negative for any diagnosis of or treatment for a neck or cervical spine disability.  On examination for service separation in April 1965, the Veteran was without any abnormality of the neck or cervical spine.  That same month, the Veteran sought treatment for back pain in the vicinity of his kidneys.  No pain of the neck or cervical spine was reported.  The Board notes the Veteran has already been granted service connection for a lumbar strain.  

The Veteran underwent a VA medical examination in August 1965 for an unrelated claim.  At that time, he reported no disabilities of the neck or cervical spine, and none were noted on objective examination.  

Thus, after considering the totality of the evidence, the Board finds that a disability of the neck or cervical spine did not manifest during service or without a year thereafter, as the service treatment records are negative for any diagnosis of or treatment for such a disorder, and none was noted on service separation.  Additionally, the Veteran did not report any neck pain or other symptomatology of the cervical spine on multiple examinations and medical evaluations immediately after service.  Review of the record indicates a cervical spine disability was not diagnosed until approximately 1988, more than 20 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on the above, the Board finds the preponderance of the evidence is against a finding that a current cervical spine disorder began during service or within a year thereafter and has been continuous since that time.  

The Board also concludes the preponderance of the evidence is against a finding of a nexus between any disease, injury, or other incident of service and a current cervical spine disability.  

While seeking VA psychiatric treatment in March 1988, the Veteran reported a history of neck and shoulder pain.  He reported these symptoms began following a 1986 accident which resulted in him receiving a powerful electrical shock.  He reported amnesia following this accident, with no memory of events which transpired prior to the incident.  

A March 1991 VA X-ray of the Veteran's neck indicated degenerative joint disease.  According to a November 1993 VA treatment report, the Veteran had been having cervical pain "for a while."  A November 1993 MRI study indicated straightening of the normal cervical lordosis, possibly indicative of a cervical muscle spasm.  Also found were disc herniations at C5-6 and C6-7.  On VA neurological consultation in December 1993, the Veteran reported cervical pain following an electrical shock he sustained on the job in 1986.  He stated he fell backward at the time, injuring his neck.  Herniated nucleus pulpous of the cervical spine was diagnosed.  

The Veteran again sought VA treatment in January 1999 for neck pain.  He denied any history of trauma.  X-rays of the cervical spine indicated moderately-severe degenerative joint disease of the cervical spine.  

In support of his claim, the Veteran has submitted the November 2010 treatment record of N.A.O., M.D., a private physician.  In her treatment report, Dr. O. noted the Veteran's longstanding history of neck pain.  According to Dr. O., the Veteran injured his back during service as the result of carrying heavy equipment, and this injury resulted in his current degenerative disc disease of the cervical spine.  According to Dr. O., continuous lifting of heavy equipment can result in continuing spasm and degenerative changes, as exhibited by the Veteran.  Dr. O. concluded it was more probable than not the Veteran's current neck problems began during service.  

In August 2011, the Veteran was afforded a VA examination conducted by a VA physician, J.L.R., M.D.  The claims file was reviewed in conjunction with the examination.  Upon physical examination of the Veteran and X-ray studies, degenerative joint disease of the cervical spine and herniated nucleus pulpous at C3-4 were diagnosed.  After reviewing the claims file and physically examining the Veteran, Dr. R. opined that the Veteran's degenerative joint disease and herniated nucleus pulpous of the cervical spine were less likely than not related to service, and more likely the result of the normal aging process.  

Upon remand by the Board, another VA medical examination was afforded the Veteran in September 2014.  The claims file was again reviewed in conjunction with the examination.  The Veteran was also physically examined by the examiner, G.I.V., M.D.  Upon examining the Veteran and reviewing imaging studies, Dr. V. diagnosed degenerative joint disease of the cervical spine, with herniated nucleus pulpous at C3-4.  Regarding the etiology of these disorders, Dr. V. opined, after reviewing the claims file, that these disorders were less likely than not related to service, as no cervical spine symptoms or disorders were noted during service, and degenerative changes were not noted on X-ray until 1991, many years after service separation.  These changes were more likely the result of the normal aging process.  Regarding Dr. O.'s November 2010 decision, Dr. V. noted it was provided without review of the Veteran's prior medical history, to include his service treatment records.  

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In assessing the medical opinion of Dr. O. in the present case, the Board notes the opinion was based solely on the Veteran's self-reported history for the period prior to 2010, as Dr. O. did not begin treating the Veteran until that time, and Dr. O. did not report independent review of the Veteran's prior medical history as found within the record.  Specifically, Dr. O. indicated that the Veteran reported chronic neck pain since service.  The Board does not, however, find such a history to be credible.  As noted above, the Veteran did not report any neck pain during service, at service separation, or during VA examinations immediately thereafter.  Additionally, the Veteran initially told VA and private medical care providers that his neck and shoulder pain began in approximately 1986, following an on-the-job accident which resulted in a severe electrical shock.  At the time, he reported amnesia following this incident.  Dr. O. was either unaware or failed to account for this history in rendering her opinion.  

Thus, to the extent to which the private opinion suggests any current neck disorder may be related to an in-service injury, the Board has found the Veteran's history of continuity of back pain symptomatology, as told to Dr. O., not to be credible.  Accordingly, such an opinion is afforded little probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  

In contrast, the August 2011 and September 2014 medical opinions rendered by separate VA physicians were preceded by both review of the Veteran's entire medical history, to include his service treatment records, and physical examination of the Veteran himself.  After such review and examination, both examiners concluded that while the Veteran had current diagnoses of degenerative joint disease and herniated nucleus pulpous of the cervical spine, these disorders began many years after service and were the result of the normal aging process.  Because these opinions were based on a more complete and accurate medical history, they are considered more probative by the Board.  

The Veteran himself has asserted a current cervical spine disorder began during service.  Nevertheless, the Veteran is not competent to assert onset of a cervical spine disorder in service, or to offer etiological evidence.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Diagnosing and determining the cause of orthopedic disabilities requires interpretation of symptoms, knowledge of orthopedic medical practice, and other specialized expertise and training.  Such has not been demonstrated by the Veteran in the present case.  

Lay testimony on the etiology of a current diagnosis of an orthopedic disorder is not competent in the present case, because the Veteran is not competent to diagnose an orthopedic disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While he is competent to testify regarding such observable symptomatology as neck pain, such assertions of in-service symptomatology do not equate to a diagnosis.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record in the present case.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.  

Based on these medical examination and treatment reports and the other competent evidence of record, the Board finds the preponderance of the evidence to be against the claim of service connection for a cervical spine disorder.  The Veteran was not diagnosed with a current cervical spine disorder during service, and various VA examiners have reviewed the entire file and found no evidence of a link between service and any current cervical spine diagnoses.  The Veteran's degenerative joint disease of the cervical spine also did not manifest to a compensable degree within a year of service separation.  Thus, service connection on any basis for a cervical spine disorder must be denied.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a cervical spine disability, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran seeks service connection for numbness of the upper and lower extremities, to include peripheral neuropathy.  The Veteran asserts he experiences numbness of the extremities as a result of his disabilities of the lumbosacral and cervical spine.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

As an initial matter, the Board must consider entitlement to a neurological disability of the extremities on a direct basis.  VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the Veteran.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  

In the present case, however, the record does not suggest, and the Veteran does not content, onset of a neurological disorder during service or to a compensable degree within a year thereafter.  The service treatment records are negative for any diagnosis of or treatment for such a disorder, and the Veteran has himself reported onset of his numbness beginning in approximately 2000, many years after service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the service connection claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Rather, the Veteran contends service connection for a neurological disorder is warranted as secondary to service-connected disabilities of the spine.  

Regarding service connection for a cervical spine disability, such a claim has already been denied by the Board.  Thus, it logically follows that service connection for any disorder claimed as secondary to a cervical spine disability must also be denied.  The Board notes, however, that the Veteran has been awarded service connection for a lumbar strain, and entitlement to a neurological disability as secondary to such a disability must thus be considered.  

In order to determine the etiology of any current neurological disability of the extremities, the Veteran was afforded a July 2013 VA examination, at which time his claims file was reviewed and he was physical examined by a VA physician.  The examiner also reviewed a September 2012 VA electrodiagnostic study which indicated polyneuropathy involving upper and lower extremities.  Nerve root involvement was not suggested by this study, however, according to the examiner.  Rather, the Veteran's peripheral polyneuropathy was most likely secondary to impaired glucose metabolism.  The examiner found no evidence of an etiological correlation between the peripheral polyneuropathy and the Veteran's service-connected lumbar strain.  

The Veteran himself has asserted he has a current neurological disorder of the upper and lower extremities as the result of his service-connected lumbar strain.  Nevertheless, the Veteran is not competent to offer etiological evidence regarding a neurological disability.  As noted above, a layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau, 492 F.3d at 1372.  Diagnosing and determining the cause of neurological disabilities requires interpretation of symptoms, knowledge of neurological medical practice, and other specialized expertise and training.  Such has not been demonstrated by the Veteran in the present case.  

While the Veteran is competent to testify regarding such observable symptomatology as numbness of the extremities, such assertions of observable symptomatology do not equate to a diagnosis or an etiological nexus.  While all lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record in the present case.  Furthermore, the Veteran has not asserted that he is reporting the opinion of a competent expert as told to him, and his lay assertions have not later been affirmed by a competent expert.  

Based on these medical examination and treatment reports and the other competent evidence of record, the Board finds the preponderance of the evidence to be against the claim of service connection for numbness of the upper and lower extremities, to include peripheral neuropathy.  The Veteran was not diagnosed with a current neurological disorder during service, and a VA physician has reviewed the entire file and found no evidence of a link between the service-connected lumbar strain and any current neurological diagnoses, as the lumbar strain had neither caused nor aggravated any current neurological disorder of the upper or lower extremities.  Thus, service connection on any basis for a neurological disorder must be denied.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for numbness of the upper and lower extremities, to include peripheral neuropathy, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  






ORDER

Service connection for a cervical spine disability is denied.  

Service connection for numbness of the upper extremities, to include peripheral neuropathy, is denied.  

Service connection for numbness of the lower extremities, to include peripheral neuropathy, is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


